STATE OF LOUISIANA


                            COURT OF APPEAL'


                               FIRST CIRCUIT




                              NO. 2021 CA 0892



                             THOMAS HAYNES


                                    VERSUS


      LOUISIANA DEPARTMENT OF PUBLIC SAFETY AND
                               CORRECTIONS

                                             Judgment Rendered:
                                                                  FEB 2 5 2022



                               On Appeal from the
                            19th Judicial District Court
                     In and for the Parish of East Baton Rouge
                                State of Louisiana
                             Trial Court No. 705760


                  Honorable Timothy E. Kelley, Judge Presiding




Thomas Haynes                                Plaintiff -Appellant,
Homer, LA                                    Pros Se




Jonathan R. Vining                           Attorney for Defendant -Appellee,
Baton Rouge, LA                              Louisiana Department of Public Safety
                                             and Corrections




            BEFORE: WHIPPLE, C. J., PENZATO, AND HESTER, JJ.
HESTER, J.


        Thomas Haynes is an inmate in the custody of the Louisiana Department of

Public Safety and Corrections (the Department),             housed at David Wade Correctional


Center.     On March 16, 2021, Mr. Haynes filed a petition for judicial review of


Administrative Remedy Procedure ( ARP) No. DWCC- 2020- 0003, seeking review

in accordance with La. R.S. 15: 1171 et seq.             In his petition, Mr. Haynes contended


that the Department misinterpreted the applicable law to determine his eligibility for

geriatric parole. Attached to Mr. Haynes' petition was the Department' s second step

response to Mr. Haynes' ARP dated January 7, 2021.

        Upon receipt of Mr. Haynes' petition, the Commissioner of the Nineteenth


Judicial District Court'         issued a Rule to Show Cause pointing out that La. R.S.

15: 1177 imposes a thirty -day peremptory time limit on all such appeals starting from

the date of receipt of the final agency decision to the date of mailing the appeal to

the court for filing.        The Commissioner noted that the Department' s decision was


issued on January 7, 2021, but Mr. Haynes' suit was not received by the district court

until March 16, 2021, more than thirty days after the final decision was rendered.

The Commissioner stated that "[            i]t is not clear from the attachments submitted by

 Mr. Haynes] as to when he signed an acknowledgment of receipt of the final agency

decision."     The Commissioner ordered Mr. Haynes to show cause why his appeal

should not be dismissed based on his failure to timely seek judicial review.

        Mr. Haynes responded to the rule contending that he had some difficulty

obtaining the services of a notary. Mr. Haynes did not introduce any evidence to

show when he received the final decision of the Department.




1 The office of Commissioner of the Nineteenth Judicial District Court was created by La. R.S.
13: 711 to hear and recommend disposition of criminal and civil proceedings arising out of the
incarceration of state prisoners.     La. R.S. 13: 713( A). The Commissioner' s written findings and
recommendations are submitted to a district court judge, who may accept, reject, or modify them.
La. R. S. 13: 713( C)( 5).   Pursuant to La. R.S. 15: 1178 and La. R.S. 15: 1188, the district court is
required to screen all prisoner suits prior to requiring service on the Department to determine if
the court has subject matter jurisdiction.

                                                    2
       Thereafter,     the Commissioner issued a screening report finding that the

petition for judicial review was untimely on the face of the petition, and Mr. Haynes

failed to show proof to the contrary.        The Commissioner recommended that Mr.


Haynes'       suit should be dismissed for lack of subject matter jurisdiction.        In a


judgment signed on June 1, 2021, the district court adopted the recommendation of


the Commissioner after a de novo review of the record and ordered that Mr. Haynes'


suit be dismissed without prejudice.


       Louisiana Revised Statute 15: 1177( A) provides that an inmate aggrieved by

an adverse decision of the Department may " within thirty days after receipt of the

decision, seek judicial review of the decision only in the Nineteenth Judicial District

Court...."      In order for the jurisdiction of the reviewing court to attach, the petition

for judicial review must be timely filed. Tatum v. Lynn, 93- 1559 ( La. App. 1st Cir.

5/ 20/ 94),   637 So. 2d 796, 797. Moreover, this thirty -day period is peremptive, rather

than prescriptive, and may not be interrupted or suspended.           Evans v. Louisiana


Dept of Public Safety & Corrections, 2013- 1345 ( La. App. 1st Cir. 4/ 25/ 14),         147


So. 3d 195, 197.


       Mr. Haynes filed his petition for judicial review more than 67 days after the


final agency decision was rendered,         but the date he received the Department' s


decision was not in the record. In the rule to show cause, the Commissioner gave


Mr. Haynes the opportunity to produce evidence of the date he received the final

agency decision. In his response, he failed to do so.

        In Burks v. Louisiana Dept. of Public Safety &        Corrections, 2014- 1470 (La.


App.   1st Cir. 4/ 30/ 15) 2015 WL 3404793, (      unpublished),   this court was presented


with the same procedural issue.        In Burks, the date the inmate received the final


agency decision was not in the record, and the petition for judicial review was filed

43 days after the final agency decision was rendered. The Commissioner, by a rule to

show cause, gave the inmate an opportunity to prove the date he received the decision,

                                               3
and he failed to do so.       In that case, this court determined that the record amply

supported the judgment of the district court and affirmed the decision of the district


court dismissing the inmate' s petition for judicial review.   Burks, 2015 WL 3404793


at *   2.


            Herein, like in Burks, Mr. Haynes' petition was filed well over thirty days

 after the Department' s decision was rendered, he was given an opportunity to

 provide evidence of the date he received the Department' s decision, and he did not


 produce any evidence of that date. Therefore, pursuant to the jurisprudence of this

 court, and after review of the record before us, we affirm the decision of the district


 court dismissing Mr. Haynes' petition for judicial review for lack of subject matter

jurisdiction.


                                      CONCLUSION


            For the foregoing reasons, the June 1,   2021 judgment of the district court


 dismissing Mr. Haynes' petition without prejudice is hereby affirmed.      Costs of this


 appeal are assessed to Thomas Haynes.


            AFFIRMED.




                                              El